MEMORANDUM **
Charles V. McClain, III, appeals pro se the district court’s judgment dismissing his action filed pursuant to the Labor Management Reporting and Disclosure Act (“LMRDA”) and the Racketeer Influenced and Corrupt Organizations Act (“RICO”). The International Association of Machinists and Aerospace Workers, District 751 (“the Union”) cross-appeals the district court’s order denying the Union’s request for attorneys fees. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the dismissal, Howard v. America Online Inc., 208 F.3d 741, 746 (9th Cir. 2000), and we review for abuse of discretion the denial of attorneys fees, Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405, 110 S.Ct. 2447, 110 L.Ed.2d 359 (1990). We affirm.
The district court properly dismissed McClain’s claim under Title I of the LMRDA because McClain challenges the validity of an election that has already been completed. See Casumpang v. Int’l Longshoremen’s & Warehousemen’s Union, Local 142, 269 F.3d 1042, 1056 (9th Cir.2001) (Title I relief is not available when a union member challenges the validity of a completed election).
The district court properly dismissed McClain’s RICO claim because he failed to allege an act that is independently wrongful under RICO. See Beck v. Prupis, 529 U.S. 494, 505-06, 120 S.Ct. 1608, 146 L.Ed.2d 561 (2000).
McClain’s remaining contentions lack merit.
The district court did not abuse its discretion by denying the Union’s request for attorneys fees. See Cooter & Gell, 496 U.S. at 405.
We grant McClain’s motion requesting judicial notice filed on April 18, 2003, and we deny appellee’s motion to strike filed on April 25, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *371courts of this circuit except as provided by Ninth Circuit Rule 36-3.